           Case 3:19-cv-00619-LRH-WGC Document 36 Filed 05/12/21 Page 1 of 2



 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3

 4   NEIGHBORHOOD NEUROPATHY                      )
     CENTER OF RENO, LLC,                         )       CASE NO. 3:19-cv-619-LRH-WGC
 5                                                )
 6                         Plaintiff,             )
                    vs.                           )
 7                                                )
                                                  )       MINUTES OF PROCEEDINGS
 8   MEDRISK, LLC,                                )
 9                                                )
                           Defendant.             )
10                                                )       DATED: May 12, 2021
                                                  )
11

12   PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

13   DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING
14   COUNSEL FOR PLAINTIFF:                Patrick Peluso, Esq., and Julie Sanpei, Esq. (telephonic)
15
     COUNSEL FOR DEFENDANT:                Maria Gall, Esq.
16
     MINUTES OF PROCEEDINGS: VIDEO MOTION HEARING
17

18   1:17 p.m. Court convenes.

19          The court holds today’s hearing pursuant to Defendant’s Motion for Phased Discovery
20   (ECF No. 30), Plaintiff’s Response (ECF No. 31) and Defendant’s Reply (ECF No. 32).
21
            Ms. Gall responds to the court’s inquiry stating the discovery to be undertaken during
22
     the phase discovery would be related to whether or not the faxes to plaintiff were unsolicited
23

24   advertisements. Ms. Gall advises that Defendant has not initiated any discovery.

25          Mr. Peluso argues that phased discovery is not necessary as all discovery can be
26   undertaken at once. Mr. Peluso further argues that phased discovery would only delay other
27

28
                                        MINUTES OF PROCEEDINGS - 1
           Case 3:19-cv-00619-LRH-WGC Document 36 Filed 05/12/21 Page 2 of 2



 1   deadlines such as the class certification. Mr. Peluso also states Plaintiff has not initiated
 2
     discovery even though there is a discovery cut-off deadline of August 23, 2021 (ECF No. 28).
 3
            The court notes that in District Judge Hicks’ Order (ECF No. 26) denying Defendant’s
 4
     Motion for Summary Judgment (ECF No. 20) he states:
 5

 6                  Summary judgment at this time will be delayed until there has
                    been more of an opportunity to gather facts or evidence
 7                  surrounding how MedRisk receives a benefit from the faxes.
                    (ECF No. 26, pgs. 4-5).
 8

 9          The court questions the parties if discovery on this issue has been initiated. The parties,

10   again, advise that no discovery has been performed.
11
            The court expresses disappointment that the parties have not engaged in discovery at
12
     this late date, after two (2) scheduling orders and District Judge Hicks’ Order specifically
13
     stating more facts and evidence needs to be obtained whether MedRisk received a benefit from
14

15   the faxes.

16          The court denies Defendant’s Motion for Phased Discovery (ECF No. 30).
17
            There being no additional matters to address at this time, court adjourns at 1:36 p.m.
18
                        IT IS SO ORDERED.
19
                                                            DEBRA K. KEMPI, CLERK
20

21                                                  By:        /s/
                                                            Deputy Clerk
22

23

24

25

26

27

28
                                        MINUTES OF PROCEEDINGS - 2
